Citation Nr: 1210799	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at the RO in August 2010.  A transcript of the hearing  has been associated with the claims file.

When the Veteran's appeal was before the Board in May 2011, service connection was granted for tinnitus; the Board remanded the instant issue for additional development.


FINDING OF FACT

A skin disability, to include chloracne, was not manifest in service and is unrelated to service, to include exposure to herbicides therein.


CONCLUSION OF LAW

A skin disability, to include chloracne, was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A May 2007 letter discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In June 2011 the Veteran was advised that the Appeals Management Center (AMC) would be developing additional evidence in his appeal.  He was advised of the actions taken by VA.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that she was provided with a meaningful opportunity during the pendency of her appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  In this case the service personnel records indicate Vietnam service from March 1971 to approximately February 1972.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) . 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences (NAS)  under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that the Veteran denied skin diseases on enlistment examination in July 1968, and his skin was clinically normal.  During an occupational examination in June 1970, the Veteran's skin was clinically normal.  In July 1971, during his time in Vietnam, the Veteran was assessed with contact dermatitis from his wrist watch.  On separation examination in September 1971 the Veteran denied skin diseases.  Clinical examination revealed mild acne of the face and shoulders with mild scarring.  The Veteran was deemed to be qualified for separation.

A VA treatment record dated in December 2004 indicates the Veteran's chief complaint of skin problems on his back.  The provider noted that the Veteran was seen to get established and get an opinion about his rash.  The Veteran reported that he had a pruritic rash on his back that started after he had pneumonia two to three years previously.  He indicated that he was exposed to Agent Orange in Vietnam and had skin problems there from which he had scarring.  On physical examination there was extensive patchy scarring about the thorax.  There were multiple raised, reddened papular lesions on the back and a few on the upper arms, with scaling.  There was a nodular look to some of the lesions.  The assessment included multiple skin lesions, many with silvery scale suggesting psoriatic appearance but several suggesting skin cancer.  The Veteran was referred for a dermatology consultation.  

In his initial February 2005 claim, the Veteran stated that he had a skin condition caused by exposure to Agent Orange.  In an attached statement, the Veteran indicated "I have now been diagnosed with a skin condition on my back which my doctor has told me is caused by my exposure to Agent Orange."  

An April 2005 treatment record indicates that the Veteran had multiple keratotic lesions, actinic keratoses, and hypertrophic epidermis.  The plan was a dermatology consultation.

In May 2005 a dermatology provider noted that the Veteran had been taking antibiotics.  The Veteran reported that he had not seen any change in the pustules with medication.  The provider noted that the Veteran had numerous thick, scaling plaques on his upper back that had central atrophy much like discoid lupus.  A punch biopsy was performed.  In a June 2005 addendum the provider noted that the Veteran had been advised that the biopsy was consistent with discoid lupus.  

In August 2005 a VA dermatologist noted that biopsy showed discoid lupus.  The Veteran noted that antibiotics and an additional medication yielded good results.  The provider noted that all of the Veteran's hard nodules had resolved.  There was some erythema about the shoulders and face.  A new medication was started.  

A VA Agent Orange protocol examination was carried out in April 2007.  The examiner noted the diagnosis of cutaneous lupus erythematosus.  The Veteran reported that he had experienced skin problems for four or five years on his back and chest, and had been told that it was chloracne.  Actinic keratosis was also noted, and the Veteran reported that he had had it for three years and that recently had lesions removed from his back.  The examining nurse practitioner diagnosed chloracne, but noted that no workup or consultation was done.  

In an April 2007 statement the Veteran indicated that he did not recall being given a discharge physical examination.  He stated that shortly after returning home he began to have skin problems, with painful welts on his chest and back.  He noted that he saw a dermatologist in New Jersey and that following three months of treatment the welts went away.

In November 2007 the Veteran was seen for an annual follow-up.  The provider noted that the Veteran's facial acne was worse, and the Veteran reported that it went "up and down."  

History of discoid lupus erythematosus, actinic keratosis, and acne is noted in a January 2008 VA treatment record.

In April 2008 the Veteran maintained that he had had his severe skin disorder since he returned from Vietnam.  He noted that he received treatment when he returned, and that he had unsuccessfully attempted to obtain records of that treatment.  He indicated that the physician had retired and was deceased.  

On annual follow-up in November 2008 the provider noted pustular acne, lupus erythematosus, and rosacea.  

At his August 2010 hearing, the Veteran testified that he was seen for his skin condition at a VA facility and that his physician had related the condition to Agent Orange exposure.  He stated that during service, he had sores between his legs but never sought medical treatment.  He indicated that he noticed problems approximately a year or a year and a half after service, and that he went to a dermatologist in New Jersey.  He noted that his shoulders and back were currently affected and that he also had lesions across his chest and on his face.  

In October 2010 a VA rheumatologist noted that the Veteran did not have any associated constitutional symptoms.  

On VA examination in June 2011, the Veteran's history was reviewed.  He reported that he experienced blotches on his face, upper back, scalp, and chest.  He stated that he was evaluated and diagnosed with tropical acne shortly after discharge from service and was treated with various medications without complete resolution of the problem.  He noted that he experienced two to three flare-ups yearly.  The examiner noted that the Veteran was under treatment for discoid lupus.  She reviewed VA records, noting that the Veteran was initially seen in December 2004.  The diagnosis was discoid lupus erythematosus.  The examiner opined that it was less likely as not that the discoid lupus was caused or aggravated by service and less likely as not due to herbicide exposure.  She noted the length of time between separation and onset of skin problems, as documented in the record.  She pointed out that in December 2004 the Veteran dated onset of his skin problems to two to three years previously, following an episode of pneumonia.  She also pointed to a November 2006 treatment record which noted the Veteran's report of problems dating to more than two years previously.  She indicated that there was no evidence of discoid lupus in service, noting that while there was mild acne of the face and shoulders on separation examination in 1971, the cutaneous manifestations of discoid lupus erythematosus were numerous and were usually characteristic enough to permit straightforward diagnosis.  She concluded that there was no objective medical evidence of evaluation or treatment for discoid lupus erythematosus in close proximity to separation from service.  She also noted that the disease was not a presumptive condition due to herbicide exposure.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed skin disability.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to herbicides in service and asserts that it is related to his subsequent skin disability, the records do not demonstrate that the currently diagnosed discoid lupus erythematosus is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it is less likely than not that the current skin disability is related to service, to include exposure to herbicides therein.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates that the Veteran has a diagnosis of discoid lupus erythematosus, it does not contain reliable evidence which relates this disease to any incident of service, to include any exposure therein.  As noted, the VA examiner concluded that this disease was not related to service, to include exposure to herbicides.  

The Board has considered the Veteran's lay assertion that his discoid lupus is the result of herbicide exposure in service.  Certainly, he is competent to report sensory or observed symptoms such as those related to his skin, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as assigning a specific diagnosis to a skin disability and linking any such disability to in-service herbicide exposure or other incident of service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that when the Veteran was first treated by VA in 2004, he dated onset of his skin symptoms to a bout of pneumonia two or three years previously.  Additional VA records also show his report of a more recent, post-service onset.  In his pursuit of VA benefits, he has stated that he had skin problems in the period directly following service.  However, the Board finds that his inconsistency in reporting date of onset undermines the veracity of his statements regarding continuity.  In that regard, the Board finds that statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed skin disability consists of treatment records reflecting onset of symptomatology years after service discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his skin since service.  However as discussed in detail above, the Board finds that his statements to the contrary, in the pursuit of treatment years following separation from service, prove that his current statements are unreliable and not credible with respect to the onset of his skin complaints.  

The Board additionally notes that the VA examiner concluded that discoid lupus erythematosus was not related to service.  She provided a reasoned opinion, based on complete review of the record and examination of the Veteran.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

For these reasons, the Board concludes that the claim of entitlement to service connection for a skin disability, to include chloracne, must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Service connection for a skin disability, to include chloracne, is denied.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


